Citation Nr: 1826725	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-35 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an adrenal gland condition, to include as secondary to radiation exposure.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for weight loss, insomnia, loss of strength and fatigue, to include as secondary to radiation exposure.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a liver condition, to include as secondary to radiation exposure.

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for colon polyps (also claimed as residuals of rectal tumor), to include as secondary to radiation exposure.

5.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to radiation exposure.

6.  Entitlement to service connection for a gall bladder condition, to include as secondary to radiation exposure.

7.  Entitlement to service connection for coronary artery disease (CAD) with calcified aorta, to include as secondary to exposure to herbicide agents.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied the Veteran's claims for entitlement to service connection for an adrenal gland condition, weight loss, insomnia, loss of strength and fatigue and a liver condition, finding no evidence of a current disability.  The Veteran did not appeal.
2.  In a July 2009 rating decision, the RO denied the Veteran's claims for entitlement to colon polyps and GERD due to no evidence that the Veteran was exposed to Agent Orange or ionizing radiation and no evidence that the disabilities were otherwise related to active service.  The Veteran did not appeal.

3.  The evidence received since the prior denial is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for an adrenal gland condition, weight loss, insomnia, loss of strength and fatigue, a liver condition, colon polyps and GERD.  

4.  There is no competent evidence of a gall bladder disability. 

5.  The Veteran is not a radiation exposed Veteran for purposes of the presumptions of 38 C.F.R. § 3.309(d), as he did not participate in a designated radiation risk activity under 38 C.F.R. § 3.309(d)(3)(ii).  

6.  The Veteran did not have service on land or in the waters offshore of the Republic of Vietnam during the Vietnam War era, including the inland waterways, and is not presumed to have been exposed to an herbicide agent during military service, nor was he otherwise exposed to an herbicide agent during military service.

7.  CAD was not manifest in service nor was it demonstrated within the one year following separation from service, nor has it been shown to be related to service, to include due to radiation or herbicide exposure.

8.  The Veteran is not service connected for any disabilities and therefore no service-connected disabilities preclude him from obtaining and maintaining gainful employment.  


	(CONTINUED ON NEXT PAGE)




CONCLUSIONS OF LAW

1.  The July 2009 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for an adrenal gland condition, a disability manifested by weight loss insomnia, loss of strength and fatigue, a liver condition, colon polyps and GERD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  A gall bladder condition was not incurred in or aggravated by service, is not attributable to service, and may not be presumed to have been incurred in service. 38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a),(e), 3.311 (2017).

4.  Coronary artery disease was not incurred in or aggravated by service, is not attributable to service, and may not be presumed to have been incurred in service. 38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a),(e), 3.311 (2017).

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Here, the Veteran was not afforded a VA examination in connection with his claims and the Board finds that he is not entitled to one.  Under 38 U.S.C. § 5103A (d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

However, a medical examination addressing the Veteran's claims is unnecessary in this case because as will be discussed below, in regard to the gall bladder disorder, there is no evidence of a current disability and in regard to the CAD claim, even though there is evidence of a current disability, there is no credible evidence of an "in-service event, injury or disease," which would support incurrence or aggravation [McLendon element (2)]. Furthermore, there is no indication that the current disability may be related to an in-service event [McLendon element (3)].

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103 (a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Application to Reopen Based on New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board finds that the Veteran has not submitted new and material evidence to warrant reopening his previously denied claims for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a July 2009 rating decision, the RO denied the Veteran's claims for entitlement to service connection for gastroesophageal reflux disease; adrenal gland condition; kidney condition; right arm condition; colon polyps; neck condition; weight loss, insomnia, loss of strength and fatigue and a liver condition.  The RO also denied the Veteran's claim for entitlement to a total disability rating based upon unemployability (TDIU).  The RO denied the Veteran's claims for an adrenal condition; kidney condition, right arm condition, neck condition, liver condition, and weight loss, insomnia, loss of strength and fatigue due to no evidence of current disabilities.  The RO also denied the Veteran's claims for gastroesophageal reflux disease and colon polyps due to no evidence that the disabilities are related to service, to include due to exposure to Agent Orange or radiation.  The Veteran was notified of his appeal rights, but did not submit a Notice of Disagreement.  Therefore, the July 2009 rating decision is final.  

Since the July 2009 rating decision, the Veteran submitted a Radiation Safety Program memorandum and pictures of what the Veteran described as mounted radar sails.  Although the radiation memorandum and pictures are new, they are not material, as they do not offer evidence that the Veteran personally was exposed to radiation.  In addition, there is no indication regarding any connection between the Veteran's the claimed disabilities and service.  The additional evidence includes VA treatment records dated in April 2009 which note treatment for colon polyps, esophagitis and noted a heart condition.  While the evidence is new, it is not material as it note conditions previously noted and does not relate to an unestablished fact necessary to substantiate the claims.  His statements are duplicative of statements previously submitted and considered in the previous rating decision.  

In sum, the evidence received since the July 2009 rating decision does not offer any new and material information pertaining to the Veteran's claims, namely competent evidence showing a current diagnosis; evidence of radiation exposure or evidence linking his disability to his service.  Accordingly, the Board concludes that new and material evidence has not been presented, and the defects that existed at the time of the July 2009 rating decision have not been cured.  Therefore, the claims regarding an adrenal gland condition, weight loss, insomnia, loss of strength and fatigue, a liver condition, colon polyps, and GERD may not be reopened.


	(CONTINUED ON NEXT PAGE)




III.  Service Connection

Gall Bladder 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C.A. § 1110. Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the evidence does not show the existence of present gall bladder disability.  Service treatment records are silent for any such diagnosis and post-service treatment records also are void of any gall bladder disability.  In a September 2008 correspondence, the Veteran claimed that his gall bladder had been diseased for 3 years due to exposure to Agent Orange.  In a December 2011 correspondence, the Veteran stated that he has a growth below his gall bladder that "they don't know what it is according to medical records."  Absent any evidence of a gall bladder disability during the pendency of the claim or at any recent time prior to the claim was filed, the Board finds that service connection is not warranted.  Accordingly, as the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

CAD with calcified aorta

The Veteran contends that he is entitled to service connection for CAD due to his exposure to radiofrequency (RF) radiation during his 9 years in a Fighter Aircrew Condition Program (FACP) in the Air Force.  

Some diseases may be presumed service-connected in certain Veterans who engaged in demarcated radiation risk activities in service.  38 C.F.R. § 3.309(d).  However, the Veteran's specialty as a surveillance and weapons controller technician does not include any of the listed activities, and hence he cannot benefit from the presumption of service connection.  

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  His DD-214, personnel records and service treatment records do not support any Vietnam service.  Therefore, presumptive service connection is not applicable.  

Notwithstanding the foregoing, the Veteran may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to obtain service connection under 38 U.S.C. § 1110 and 38 C.F.R. § 3.303 (a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service treatment records are silent for any complaints of or treatment for a heart disability.  The Veteran's heart disability did not manifest for many years post service. 

The Board has considered the Veteran's statements regarding the etiology CAD.  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not asserted, nor has the evidence shown, that he is qualified and/or competent to give a medical opinion regarding the etiology of a heart disability.  The current medical records do not provide any etiological link between the Veteran's heart disability and service.  

There is no competent evidence which links the Veteran's disability to service.  The Board concludes that the evidence does not support the claims for service connection and there is no doubt to be resolved.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  TDIU

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is not service-connected for any disability.  Consequently, a TDIU is not warranted, and the claim must be denied for lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


	(CONTINUED ON NEXT PAGE)




ORDER

The petition to reopen the claim for service connection for an adrenal gland condition is denied.

The petition to reopen the claim for service connection for a disability manifested by weight loss, insomnia loss of strength and fatigue disability is denied.

The petition to reopen the claim for service connection for a liver disability is denied.

The petition to reopen the claim for service connection for colon polyps is denied.

The petition to reopen the claim for service connection for GERD is denied.

Entitlement to service connection for a gallbladder disability is denied.

Entitlement to service connection for CAD is denied.  

Entitlement to a TDIU is denied.  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


